 GOLDEN EAGLE MOTOR INNPalmetto Hospitality Senrvices, Inc. d/b/a GoldenEagle Motor Inn and Hotel, Motel, Restaurant Em-ployees & Bartenders Union, Local 270, AFL-CIO,Petitioner. Case I I -RC-4677November 1, 1979DECISION ON REVIEWBY MEMBERS JENKINS, PENFI.LO AND MURPlYOn May 14, 1979, the Regional Director for RegionI issued a Decision and Direction of Election in theabove-entitled proceeding in which he found appro-priate a unit of housekeeping, laundry, and mainte-nance employees, excluding front desk clerks andnight auditors. Thereafter, in accordance with Section102.67 of the National Labor Relations Board Rulesand Regulations, Series 8, as amended, the Employerfiled a request for review of the Regional Director'sDecision on the grounds that, in deciding to excludefront desk clerks from the unit, he made findings offact which are clearly erroneous and departed fromprecedent.By telegraphic order dated June 13, 1979, the re-quest for review was granted and the election stayedpending decision on review.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board had delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review andmakes the following findings:The Employer operates a small 121-room motel inCharleston, South Carolina, which employs 28 em-ployees in the following job classifications: motelmanager, housekeeper, maid, laundress, maintenanceengineer, yardman, front desk clerk, and night audi-tor/front desk clerk. While there is a restaurant con-nected with the facility, it is leased and operated by afood service contractor and there is no question con-cerning the inclusion of restaurant employees.The Employer contends that the small size of itsmotel facility dictates a high degree of overlap of jobfunctions for reasons of operating economy and thatthere is also a high degree of community of interestamong its job classifications so far as wages, hours,benefits, and working conditions are concerned. Thus,the Employer contends that the front desk employeesmust be included in the unit. We agree.The motel manager directly supervises all the em-ployees. In supervision of the maids and laundressesshe is assisted by the housekeeper and assistantI Member Murphy did not participate in the ruling on the request forreview or stay of the election.housekeeper (who fills in 2 days a week for the house-keeper); however, the motel manager has daily con-tact with the maids on an individual basis.All of the employees are hourly paid and are on thesame wage scale, with the exception of the mainte-nance engineer and one night auditor, who are sala-ried. All the hourly paid employees receive the samefringe benefits. The maids and laundresses actuallypunch a timeclock. The rest of the hourly employeesrecord their work hours on a timecard.The front desk employees work on one of threeshifts. Individual front desk employees work on dif-ferent shifts depending on the day of the week. Therest of the employees work differing daytime hours.During the slow season all the employees work a re-duced number of hours. The motel has no bell staffand the front desk employees perform these func-tions, which include carrying guest baggage. provid-ing towels, etc., and performing routine maintenancefunctions such as repairing and adjusting air-condi-tioners and television sets and unstopping drains.When working the afternoon and night shifts, frontdesk employees clean and make up rooms two tothree times per week. These activities are occasionallyperformed by front desk employees on the day shift.One night auditor testified that auditing duties takeonly about 2 hours of time and much of the rest of thetime is spent performing other functions in the roomsand away from the desk.There is daily contact among the housekeeping andfront desk employees when the desk employees carrybags, towels, etc., to the rooms. In addition, the maidsand other employees come to the front desk to getcoffee or change or to see the motel manager whoseoffice is directly behind the front desk. All of the em-ployees are permitted to wash their own clothes in thelaundry. All the employees attend the same Christ-mas party. Staff meetings do on occasion include allemployees but are generally separate because differ-ent classifications of employees are doing differentthings at different times of the day.In the view of the foregoing, we find that the frontdesk employees have a substantial community of in-terest with other employees sought to be representedby the Petitioner, and that they must be included inthe requested unit.2Thus, the appropriate unit, asmodified herein, is described as follows:All employees at the Employer's Charleston,South Carolina, motor inn, including maids,laundresses, front desk employees. night audi-tors, assistant housekeeper, maintenance engi-neer and yardman; excluding all other employ-ees and supervisors as defined in the Act.Lammons Hotel Courts, Inc dbla Hoida Inn-Atlantau N'orth'esl, 214NLRB 930 (1974).246 NLRB No. 48323 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, the case is hereby remanded to theRegional Director for the purpose of conducting anelection pursuant to the Decision and Direction ofElection, as modified herein, except that the payrollperiod for determining eligibility shall be that endingimmediately before the date of issuance of this Deci-sion on Review.'As the unit found herein is broader than the unit sought by the Peti-tioner. the l)irection f Election is conditioned upon the Petitioner's demon-strating, within 10 days from the date hereolf that it has an adequate show-ing ol interest in the broader unit found appropriate. In the event thePeitioner does not wish to participate in an election in the unit found appro-priate. we shall permit it to withdraw its petition without prejudice uponnotice to the Regional Director within 5 days from the date of this Decisionon Review. A corrrected election eligibility list. containing the names andaddresses of all the eligible voters, must he filed by the Employer with theRegional Director for Region I I within 7 days of the date of this Decision onReview. Ni, extension of time to file this list shall he granted by the RegionalDirector except in extraordinary circumstances. Failure to comply with thisrequirement shall he grounds for setting aside the election whenever properobhjections are filed. Eelsior Undereuar Inc., 156 NI.RB 1236 1966l.:VI.. R. .s. Wyman-Gordn Co.. 394 U.S. 759 (1969).324